Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 1 July 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     sirHead Quarters Peekskill 1st July 1781
                  
                  I have been honored with your Excellency’s Favor of last Night—and feel myself much obliged by the Readiness with which you comply to the Request I had the Honor to make to you in my last.
                  The Information conveyed by your Excellency, I had before received; altho not in so pointed a View with Respect to Numbers. The Enemy’s Apprehensions of our Intention, & the Probability I had reason to conceive, that their Force would be collected to the North End of the Island, on their receiving Information of our Approach, were among the Reasons which induced me to fall upon this Enterprize—and added to other Reasons for the Necessity of its sudden Execution, the present Stage of the Moon operated for fixing the Time I mentioned The Success of our Enterprize depending on its being a sudden Surprize of the Posts, which must be attempted by Night Operations, when our Approach can only be concealed, a Delay to a fuller Time of the Moon which would greatly expose our Detatchments to a Discovery, could not be admitted—These Reasons, I hope will apologize to your Excellency for my Desire to hasten the March of your Troops, which must be fatigued with the long Rout which they have already performed.
                  should we be so happy as to succeed in this Attempt, it will give us exceeding great Advantage in our future operations—and indeed save us perhaps the Time of good Part of the Season, to establish a Comunication with York Island—I am obliged however to confess to your Excellency that I am not highly sanguine in my Expectations—altho I think there is a good Probability of succeeding—so great, that I have thot it expedient to hazzard the Attempt.
                  From my late Information however, & that I may not Risque too much, I have directed the Officer comanding the Detatchment (Major Genl Lincoln, who will Tomorrow be in a Position for the Purpose) that he shall in Person reconnoitre the Situation of the Enemy, and inform himself, by every Means in his Power, of their probable Strength & Numbers, from whence he will be able to determine the Practicability of accomplishg his Aim—On this Ground the Attempt will be reduced to a Contingency—Genl Lincoln having my Instructions to conduct himself eventually, agreable to his own Discoveries, & his Judgment of the probable Success or Failure—should he obtain such Information of the Enemy’s Position & Strength as to oblige him to abandon the Attempt on their Posts—he will then, agreable to his Instructions, throw himself into a Situation to form a Covering Party to the Enterprize to be conducted by the Duke de Lauzun.
                  I shall keep myself constantly informed of the Movements of Genl Lincoln—& as the Army under my imediate Comand will be moving towards the Point of Operations, I shall be able to give such Instructions and Orders from Time to Time, as Events shall render necessary—of which your Excellency may depend on being regularly advised.
                  such Instructions as the present Circumstances will enable me to make out, for the Duke de Lauzun, are prepared & will meet him at Bedford by the Time of his Arrival at that Place.  I have the Honor to be—with perfect Respect & Consideration sir Your Excellency’s Most Obedient and very humble Servt
                  
                     Go: Washington
                  
               